Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-17-00766-CV

                                           IN RE Lynn M. KOLB

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 24, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus on November 20, 2017, and the real party in

interest filed a response on January 8, 2018. Having considered the petition and the response, this

court is of the opinion the relator is not entitled to the relief sought. See TEX. FAM. CODE ANN.

§ 154.302(a) (West 2014) (authorizing court to order “support of a child for an indefinite period”

if the court finds the child “requires substantial care and personal supervision because of a mental

or physical disability and will not be capable of self-support” and the disability exists “before the

18th birthday of the child”); § 154.301(2) (defining child to mean “a son or daughter of any age”);

§ 154.309 (authorizing court to “render an order for possession of or access to an adult disabled

child” and noting “[a] court that obtains continuing, exclusive jurisdiction of a suit affecting the



1
 This proceeding arises out of Cause No. 2017CI17273, styled In the Interest of C.S.K., pending in the 73rd Judicial
District Court, Bexar County, Texas, the Honorable David A. Canales presiding.
                                                                                    04-17-00766-CV


parent-child relationship involving a disabled person who is a child retains continuing, exclusive

jurisdiction of subsequent proceedings involving the person, including proceedings after the

person is an adult”). Accordingly, the petition is denied. See TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM




                                               -2-